TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00597-CR


Rachel Ann Kennedy a/k/a Rachel Ann Kinsley, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
NO. 68757, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Rachel Ann Kennedy a/k/a Rachel Ann Kinsley has filed a pro se notice
of appeal from her judgment of conviction for the offense of criminal nonsupport, an offense
to which she pleaded guilty.  The district court has certified that this is a plea-bargain case, the
defendant has no right of appeal, and the defendant has waived the right of appeal.  See Tex. R. App.
P. 25.2(a)(2), (d).  Accordingly, we dismiss the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed
Filed:   October 19, 2012
Do Not Publish